Title: Circular Letter from the Governor of Virginia, 28 March 1800
From: Monroe, James
To: Madison, James


Gentlemen,
Richmond March 28th. 1800
You will receive herewith  pamphlets, the proportion allotted to the County of  containing the report of a select Committee of the House of Delegates, made at the last Session of the General Assembly, on the answers of Several States, with copies of those Answers, to certain resolutions of the General Assembly of the 21st. December, 1798. on the Alien and sedition laws of the United States, together with the instructions of the Legislature to the Senators of this State in the Congress of the United States, on those and other important subjects. The Executive was requested by the Legislature to distribute equally 5000 copies of said proceedings among the good people of this Commonwealth, in such manner as it should think best; and it has not been able to devise any mode for carrying that object into effect, which appeared so eligible, as that of confiding the execution of it, to the zeal and patriotism of a few characters in each county, who were known and deservedly respected for their attachment to republican principles, and solicitude for the welfare of their Country. This mode was therefore preferred, in consequence whereof, I have taken the liberty by the advice of the Council of State, to request that service from you, for the County in which you reside. I cannot doubt your acceptance of this trust, or that you will execute it with promptitude and zeal, because the object is a very important one, the explanation of the conduct of the representative body to its constituents, on Subjects which involve the tranquility and happiness of the good people of this Commonwealth. With great respect, I am Gentlemen your most obedient Servant
James Monroe
